Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
It is noted that present claims 1-5, 8-11, 13-14, and 16-20 were previously allowed as set forth in the Notice of Allowance mailed 05/02/2022. In light of the filing of a proper RCE on 08/01/2022, prosecution of pending claims 1-5, 8-11, 13-14, and 16-20 was reopened. It is noted that present claims 1-5, 8-11, 13-14, and 16-20 remain allowable over the "closest" prior art Eckhardt et al. (US 2015/0307751) as set forth below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Janeway on 08/29/2022.
The application has been amended as follows: 
Claim 1, line 13, amend “coating.” to read “coating; the underlayment having a permeability of 25 perms or more.”
Claim 2, lines 2-3, amend “that ranges from about 25 perms to about 45 perms.” to read “of about 35 perms or more”.
Reasons for Allowance
The present claims are allowable over the “closest” prior art Eckhardt et al. (US 2015/0307751).
Eckhardt discloses a composite comprising a polyester substrate (para 0143), a foamed layer made from copolymer made from C4 alkyl acrylate (paras 0119, 0121-0122), and a PSA layer (paras 0034-0036). Eckhardt further discloses the foamed layer has a density between 0.45 and 1.0  g/cm3 and comprises at least 5% voids by volume (para 0125).
However, Eckhardt does not disclose the composite is an air barrier, vapor-permeable, water-resistive, or that the pressure sensitive adhesive is permeable as required in each of present claims 1, 10, and 18, or that the composite has a permeability in the claimed range as required in each of claims 1, 10, and 18.
Further, applicants' IDS filed 08/01/2022 has been considered. The present claims are allowable over the "closest" prior art, Yamamoto et al. (US 2017/0044404 A1) cited in the IDS for the following reasons:
Yamamoto discloses a laminate sheet with an pressure-sensitive adhesive (PSA) and an air-impermeable substrate, wherein the substrate may comprise a non-foamed layer, which may comprise polyester, and a foamed layer, which may comprise 70-98% n-butyl acrylate. The PSA may comprise an acrylate copolymer. The laminate has waterproof properties and may comprise a UV absorber. 
Yamamoto further discloses the foam sheet has a foam density of 0.01 to 0.7 g/m3. N-butyl acrylate has a density of 0.9 g/m3. Therefore, when the acrylate copolymer comprises 98% n-butyl acrylate, the density of the copolymer before foaming would have to be at least 0.882 g/m3 (0.98*0.9). So the foam density of the sheet ranges from approx. 1% (0.01/0.882) to 79% (0.7/0.882) of the copolymer before foaming.
However, Yamamoto does not teach the composite having permeability as required in each of the independent Claims 1, 10, and 18.
Thus it is clear that Eckhardt and Yamamoto, either alone or in combination, do not disclose or suggest the present invention.
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/
Examiner, Art Unit 1787                                                                                                                                                                                             
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787